Order, Supreme Court, Bronx County (John A. Barone, J.), entered November 21, 2011, which ordered a hearing to determine the amount of attorney’s fees to which petitioner was entitled in connection with a CPLR article 78 proceeding and *688the underlying administrative proceedings commenced to establish his successor interest in a Mitchell-Lama apartment, unanimously reversed, on the law, without costs, and the motion for attorney’s fees denied.
Real Property Law § 234 provides for a reciprocal right to attorney’s fees where a residential lease authorizes such fees in favor of the landlord “in any action or summary proceeding.” Because this provision does not apply to either administrative proceedings or proceedings brought pursuant to CPLR article 78 (see Matter of Chessin v New York City Conciliation & Appeals Bd., 100 AD2d 297, 306 [1984]), petitioner is not entitled to attorney’s fees. Concur — Saxe, J.P., Friedman, Renwick, DeGrasse and Richter, JJ.